DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

REASONS FOR ALLOWANCE
4.  	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Szatmary et al. (US 2013/0073500 A1) teaches A computer-implemented method for generating an optimized shading graph in a modeling application, receiving a plurality of nodes in a shading graph, (“As shown in FIG. 13, the node subset 1312 may comprise nodes comprising the tag 1305, while the subset 1314 may comprise nodes having both tags 1308 and 1310.” [0219]) Szatmary further teaches the plurality of nodes being connected via a plurality of explicit connections and one or more of the plurality of nodes comprising one or more internal connections; (“The node connection user action may correspond to creating connections between network nodes. According to some implementations, in creating inter-node connections, the HLND kernel may require one or more of a first subset selection (e.g., a subset of nodes the connections will originate from), a second subset selection (e.g., a subset of nodes the connections will terminate at), a connection type used to connect the first subset to the second subset, and/or other information associated with connecting nodes.” [0229]) Claims 11 and 20 are similar in scope to claim 1, and they are taught under similar rationale.
However, claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “determining one or more actual implicit 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a 

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619